 Case 1:19-cr-00335-TSE Document 29 Filed 12/06/19 Page 1 of 6 PageID# 58

                                                                                  M       INOPFNCOUBT
                                                                                  4'
                                                                                  4!
                                                                                                   2019

                            EASTERN DISTRICT OF VIRGINIA
                                                                                       ALBCANORIA. WRRIWIA

                                      Alexandria Division


UNITED STATES OF AMERICA


        V.

                                                       Criminal No. l:I9-CR-335
ALEXUS JORDON,

       Defendant.



                                   STATEMENT OF FACTS


       The United States and the defendant, ALEXUS JORDON (hereinafter "JORDON" or the

"defendant"), agree that the United States would have proven the following facts at trial, beyond

a reasonable doubt, with admissible and credible evidence:

       1.      In and around April 2018, and continuing through on or about June 28,2018,

within the Eastem District of Virginia and elsewhere, the defendant and Emmanuel Etoo

Ndjongo ("Ndjongo"), did knowingly and unlawfully combine, conspire, agree, and confederate

with each other to knowingly make false statements and representations with respect to the

information required to be kept in the records ofa licensed gun dealer in connection with the sale

offirearms, and, in furtherance of said conspiracy, the defendant falsely represented to various

Federal Firearms Licensees("FFLs"), located within the Eastem District of Virginia, that she

was the actual transferee or buyer ofthirty-one firearms that she was tmly purchasing on behalf

of Ndjongo, in violation of Title 18, United States Code, Section 924(a)(1)(A).

       2.      For example, on or about April 16 and 19, 2018, in Prince William County,

Virginia, within the Eastem District of Virginia, the defendant, in connection with the acquisition

offour firearms purchased online from Classic Firearms and shipped to Quantico Tactical, that
Case 1:19-cr-00335-TSE Document 29 Filed 12/06/19 Page 2 of 6 PageID# 59
Case 1:19-cr-00335-TSE Document 29 Filed 12/06/19 Page 3 of 6 PageID# 60
Case 1:19-cr-00335-TSE Document 29 Filed 12/06/19 Page 4 of 6 PageID# 61
Case 1:19-cr-00335-TSE Document 29 Filed 12/06/19 Page 5 of 6 PageID# 62
Case 1:19-cr-00335-TSE Document 29 Filed 12/06/19 Page 6 of 6 PageID# 63
